Citation Nr: 0904005	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a perforated duodenum, 
claimed to be the result of an March 2006 VA medical 
procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board of 
Veterans' Appeals' (Board's) docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records and a September 2006 VA medical opinion 
show that during an endoscopic retrograde 
cholangiopancreatography (ERCP) in March 2006, the veteran's 
duodenum was perforated.  The perforation resulted in 
pancreatitis and peritonitis and a subsequent complicated 
hospital course, including an open cholecystectomy/pancreatic 
phelgmon debridement/jejunostomy feeding tube placement in 
May 2006.  

A November 2007 Board remand requested development of any 
documents related to informed consent in connection with the 
March 2006 ERCP.  A printout of a VA medical record noted 
that "the benefits, risks, and alternatives to the procedure 
were discussed and informed consent was obtained from the 
patient."  However, the actual informed consent form(s) were 
not associated with the claims folders.  

Regrettably, as certain action requested in the 2007 Board 
remand has not been performed in full, namely the association 
of copies of the actual informed consent forms regarding the 
March 2006 ERCP from the veteran's physical medical file, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In correspondence with VA dated January 18, 2008, the veteran 
reported that he continued to received treatment for his 
duodenal problem from the VA Medical Center (MC) in Orlando, 
Florida.  He requested that these records be obtained to keep 
the record updated.  There is no indication that any attempt 
has been made to develop relevant records from the Orlando 
VAMC.  These documents are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

An October 26, 2007 VA medical record noted that the veteran 
was discharged the previous day from "Conemaugh," an 
apparent reference to Conemaugh Valley Memorial Hospital in 
Johnstown, Pennsylvania.  He was admitted for elevated 
potassium which may be related to residuals of his perforated 
duodenum.  Accordingly, these records should be developed.

The provisions of 38 U.S.C.A. § 1151 allow for compensation 
where there is additional disability due to VA medical 
treatment and VA failed to exercise the degree of care that 
would be expected of a reasonable care provider or the 
proximate cause of the additional disability was an event not 
reasonably foreseeable.  The 2006 VA physician indicated that 
the perforation in this case was "simply a known potential 
complication of undergoing an ERCP."  

However, according to the veteran's son, the physician who 
performed the procedure "told [him] in her opinion it never 
was a procedure that needed to be done in [the veteran's] 
case" and that after the veteran's procedure went badly the 
hospital's procedural requirements were changed "so that 
someone in my father's situation would not be subjected to 
this type of dangerous procedure again."  See statement 
dated January 8, 2007 from the veteran's son.  As the 2006 
medical opinion did not address the issue of fault, another 
medical opinion is necessary prior to an adjudication of this 
claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain pertinent VA treatment 
records, including:

a.  copies of the informed consent 
form(s) which the veteran signed in 
connection with the ERCP performed on 
March 6, 2006, at the Tampa VAMC; and

b.  copies of treatment records developed 
since March 6, 2006, from the Orlando, 
Florida, VAMC.

If the records are not available, 
particularly the consent form, that 
should be so noted.

2.  After obtaining any necessary 
authorization, obtain pertinent records 
of treatment from Conemaugh Valley 
Memorial Hospital in Johnstown, 
Pennsylvania, including a period of 
inpatient treatment ending on October 25, 
2007.

3.  Direct the claims file to an 
appropriate physician for a medical 
opinion.  The physician should review the 
claims file and is asked to provide as 
opinion as to: 

a.  whether it is at least as likely as 
not that the veteran's additional 
disability resulting from his March 2006 
ERCP was reasonably foreseeable; and 

b.  whether it is at least as likely as 
not that this additional disability was 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment.

A complete rationale should be expressed 
for all opinions provided.  If the 
physician finds that it would be helpful 
or necessary to obtain a consult and/or 
examination in order to address items 
enumerated above, that should be 
accomplished.

4.  Thereafter, the 38 U.S.C.A. § 1151 
claim should be re-adjudicated.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  An appropriate response 
time should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

